Citation Nr: 0529846	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  99-06 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
anemia.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945 and from February 1947 to January 1954.

These matters come to the Board of Veterans' Appeals (Board) 
from an April 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen the claims for service connection 
for anemia and a back disorder.  The veteran perfected an 
appeal of that decision.

The appeal was previously before the Board in September 2004, 
at which time the Board remanded the case to the RO in order 
to provide the veteran a personal hearing.  The veteran 
testified at a personal hearing before the undersigned in May 
2005, and a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim.

2.  In an April 1994 rating decision the RO denied 
entitlement to service connection for anemia by finding that 
new and material evidence had not been received to reopen the 
claim that was finally denied in November 1961.  The veteran 
was notified of the April 1994 decision and did not appeal.

3.  The evidence received subsequent to the April 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's anemia is related to service, and it need not be 
considered in order to fairly decide the merits of his claim.

4.  In the April 1994 rating decision the RO denied 
entitlement to service connection for a back disorder.  The 
veteran was notified of that decision and did not appeal.

5.  The evidence received subsequent to the April 1994 
decision is not new, in that it is cumulative and redundant 
of the evidence previously considered by decisionmakers.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision in which the RO denied 
entitlement to service connection for anemia is final, new 
and material evidence has not been received, and the claim is 
not reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (1993); 38 C.F.R. 
§ 3.156 (1996).

2.  The April 1994 rating decision in which the RO denied 
entitlement to service connection for a back disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1993); 
38 C.F.R. § 3.156 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2005).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not have any duty, however, 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim.  If VA 
determines that new and material evidence has been received 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  See 38 C.F.R. § 3.159(b) and (c) 
(2005); see also Paralyzed Veterans of America, et. al., 345 
F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform him of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that he provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2003 by informing 
him of the evidence required to establish entitlement to 
service connection.  Although the RO did not inform him of 
what evidence could be considered new and material, the RO 
provided him the definition of new and material evidence in 
the October 1998 statement of the case.  In the July 2003 
notice the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the July 2003 notice was sent following the April 
1997 decision, the veteran has had more than two years 
following the notice to submit additional evidence.  He 
responded to the notice by stating that the only evidence he 
had to submit in support of his claim was his VA treatment 
records, and he asked the RO to obtain those records.  
Following issuance of the notice the RO obtained his current 
VA treatment records and readjudicated the substantive merits 
of his claim in a March 2004 supplemental statement of the 
case.  In readjudicating the claim the RO considered all the 
evidence of record in confirming the determination that new 
and material evidence had not been received.  In resolving 
his appeal the Board will also consider all the evidence now 
of record, and determine whether new and material evidence 
has been received de novo.  The Board finds, therefore, that 
any defect in the timing or content of the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 120 (2005), motion 
for review en banc denied (May 27, 2005) (an error in the 
adjudicative process is not prejudicial unless it affects the 
essential fairness of the adjudication).  

As will be shown below, the Board has determined that new and 
material evidence has not been received, and denied reopening 
of the claim for service connection for anemia and a back 
disorder.  Because the veteran's request to reopen was 
received prior to August 2001, VA has no duty to assist him 
in the development of any additional evidence in support of 
his claim.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §  
20.1103 (1993).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1996).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Anemia

The veteran's service medical records are silent for any 
complaints, clinical findings, or laboratory study showing 
that he had anemia.  In conjunction with a September 1961 
claim for compensation benefits the RO obtained a summary 
documenting the veteran's VA hospitalization in August and 
September 1961.  That summary shows that he then reported 
having been told that he had anemia in 1957, following his 
separation from service.  The treating physician noted that 
the veteran was of Italian extraction, but that there was no 
family history of anemia.  Laboratory studies resulted in a 
finding of microcytic hypochromic anemia, and bone marrow 
studies were compatible with a diagnosis of thalassemia 
minor.

In a November 1961 rating decision the RO initially denied 
entitlement to service connection for anemia, diagnosed as 
thalassemia minor.  The veteran was notified of the November 
1961 decision and did not appeal, and that decision is final.  
38 U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 
1961).

Following the November 1961 decision the veteran claimed 
entitlement to service connection for anemia on multiple 
occasions.  In a December 1977 statement he reported that he 
had been hospitalized while in service, but was not told that 
he had anemia.  He then submitted a private medical report 
showing that he had hypochromic anemia, and a history of a 
Mediterranean-type of anemia.  A September 1976 private 
medical report and November 1979 VA treatment record also 
show that he had anemia.  When examined in June 1980 the VA 
examiner noted that the veteran had a history of thalassemia.  
In a January 1978 statement the veteran asserted that he did 
not have anemia when he entered service in 1942, that he 
became anemic after he was discharged, and that, therefore, 
his anemia must have developed during service but had not 
been entered in his records.

The veteran was again examined by VA in December 1993 in 
conjunction with his claim for nonservice-connected pension 
benefits.  That examination resulted in a diagnosis of 
microcytic hypochromic anemia, by history.

In an April 1994 rating decision the RO most recently 
determined that new and material evidence had not been 
received to reopen the claim that was finally denied in 
November 1961.  The veteran was notified of the April 1994 
decision in May 1994.  In May 1994 he requested a hearing 
regarding his claim, which was scheduled for August 1994.  He 
asked that the hearing be rescheduled, and it was rescheduled 
for October 1994.  Shortly before the date of the hearing he 
asked that it be postponed so that he could obtain additional 
evidence.  The hearing was rescheduled for January 1995, but 
he failed to appear.  

The statements submitted by the veteran following notice of 
the April 1994 decision do not constitute a notice of 
disagreement with that decision because he did not express a 
desire for appellate review.  See Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002), remanded No. 99-106 (U.S. Vet. 
App. Jan. 24, 2003)(per curiam).  The Board finds, therefore, 
that he did not submit a notice of disagreement within one 
year of the May 1994 notice of decision, and that the April 
1994 decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1993).

The evidence received following the April 1994 decision 
consists of VA medical records, duplicate copies of his 
service medical records, and the veteran's statements and 
testimony.  The VA treatment records and the report of an 
August 2003 VA examination document the ongoing treatment of 
thalassemia, but do not reflect any nexus to military 
service.  The veteran was evaluated in the Hematology Clinic 
in March and July 2001, which resulted in the conclusion that 
he had anemia due to thalassemia.  The March 2001 medical 
record indicates that he had had anemia his entire life 
because it was due to thalassemia minor, and his mother and 
father were from Italy.  

This evidence is not new, in that it is cumulative and 
redundant of the evidence of record in April 1994.  That 
evidence showed that the veteran had anemia due to 
thalassemia minor.  The more recent records indicate that it 
was a lifelong condition, and not related to service.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (records of 
treatment many years after service, which do not document any 
nexus to service, are not new and material).  In addition, 
the copies of the service medical records are not new, in 
that they are duplicative of the records previously 
considered.  Because the medical evidence is not new, the 
Board need not consider whether it is material.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

In his statements and hearing testimony the veteran asserted 
that although a physician had stated that the anemia he had 
occurred in individuals from Mediterranean countries, 
including Italy, he denied any history of anemia in his 
family.  He also denied being treated for anemia while he was 
in service, and stated that he had not been treated for the 
disease until the "late 1900s."  He claimed that although 
the anemia was not diagnosed until after he was separated 
from service, the anemia was caused by the harsh living 
conditions he endured while in service.  

The veteran's statements are new, in that he had not 
previously explained the basis for his contention that the 
anemia was related to service.  His statements are not 
probative, however, because he is not competent to provide 
evidence of the etiology of the anemia.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (a lay person is not 
competent to provide evidence that requires medical 
knowledge).  Because his statements are not probative they 
cannot be material to the issue on appeal, that being whether 
the anemia is related to service.

The veteran also contends that because he served for more 
than 10 years, and was offered a medical discharge from his 
first period of service (an assertion that is not 
substantiated by his service records), he should be entitled 
to compensation benefits.  His service records show that he 
did have more than 10 years of honorable service in the Armed 
Forces, including service in the European theater during 
World War II.  His service alone, however, is not sufficient 
to entitle him to compensation benefits.  Compensation is 
payable only if the medical evidence shows that he currently 
has a disability that was incurred during service.  Because 
the evidence he presented is not relevant to that issue, the 
Board finds that new and material evidence has not been 
received.  For that reason the claim of entitlement to 
service connection for anemia is not reopened.

Back Disorder

The veteran's service medical records are also silent for any 
complaints or clinical findings reflecting a back disorder.  
His discharge certificate for his service from April 1942 to 
December 1945 shows that his military occupational specialty 
(MOS) was lineman.  In conjunction with an August 1979 claim 
for nonservice-connected pension benefits he submitted a 
September 1976 medical record showing that he was treated for 
an acute lumbar sprain and osteoarthritis of the lumbar spine 
following a fall down stairs.

He initially claimed entitlement to service connection for a 
back disorder in December 1992, and then reported having been 
treated for back problems during service.  In a December 1993 
statement he asserted that his back problems were caused by 
working as a lineman while in service, in that climbing up 
and down telephone and telegraph poles affected his back.  
During a December 1993 VA examination he complained of long-
standing pain in the low back.  The examiner noted that his 
medical history was positive for lumbar spondylosis, and the 
examination resulted in a diagnosis of degenerative joint 
disease of the lumbar spine.

In the April 1994 decision the RO denied entitlement to 
service connection for a back disorder.  The RO acknowledged 
the currently diagnosed disability of the low back, but found 
that there was no evidence of a related injury in service.  
As shown above, the veteran was notified of the April 1994 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).

The evidence received following the April 1994 decision 
consists of the veteran's VA medical records, a copy of his 
service medical records, and the veteran's statements and 
testimony.  The VA treatment records show that his medical 
diagnoses include degenerative joint and disc disease of the 
lumbar spine, but do not document the onset or any etiology 
of the disorder.  A December 1999 VA medical examination also 
resulted in a diagnosis of mild degenerative joint disease of 
the lumbar spine.  This medical evidence is not new, in that 
it is cumulative and redundant of the evidence of record in 
April 1994, which showed that he had degenerative joint 
disease of the lumbar spine.  Cornele, 6 Vet. App. at 62.  
The copy of the service medical records are also cumulative, 
in that they are duplicates of the records previously 
considered.  

In his statements and hearing testimony the veteran asserted 
that, although he had not sought treatment for back problems 
in service, his back disability was caused by the physical 
activities he undertook as a lineman.  He claimed that the 
constant climbing of telephone and telegraph poles, pulling 
wire, and sometimes having to jump off the poles caused 
degeneration of his bones and tissues and resulted in his 
back disability.  He did not report having incurred any 
specific injury to his back.  These statements are generally 
the same as the statements the veteran previously made to the 
effect that his work as a lineman had caused his back 
problems.  For that reason they are cumulative and redundant 
of the assertions previously made.

In summary, all of the evidence received following the April 
1994 decision pertaining to a back disorder is not new, in 
that it is cumulative and redundant of the evidence 
previously of record.  Because the evidence is not new, the 
Board need not consider whether it is material.  Vargas 
Gonzalez, 12 Vet. App. at 327.  The Board finds, therefore, 
that new and material evidence has not been received, and the 
claim of entitlement to service connection for a back 
disorder is not reopened.




(continued on next page)

ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for anemia is not 
reopened.

New and material evidence not having been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened.


____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


